internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc intl br2-plr-116444-99 date date legend parent sub sub country country business this replies to your letter on behalf of sub dated date in which you requested a ruling that certain obligations would be considered obligations in_registered_form within the meaning of sec_881 of the internal_revenue_code you also requested rulings that interest on the obligations will constitute portfolio_interest under sec_871 and sec_881 that sub will not be subject_to tax under sec_881 or sec_881 on amounts received on the obligations and that neither the borrowers nor sub1 will be required by sec_1442 to deduct and withhold tax on such amounts paid to sub we must decline to issue these requested rulings pursuant to section dollar_figure of revproc_2000_1 2000_1_irb_21 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination parent is a country corporation parent is engaged in business in country and other countries although parent formerly operated in the united_states through a branch it no longer conducts any business in the united_states other than through subsidiaries sub is a wholly owned third tier u s subsidiary of parent sub is also engaged in plr-116444-99 business it is a member_of_an_affiliated_group that files a consolidated federal_income_tax return sub is a country corporation sub is a wholly owned second tier subsidiary of parent sub is also engaged in business sub is not engaged in the active_conduct_of_a_trade_or_business within the united_states and is not licensed to carry on business in any jurisdiction of the united_states sub is exempt from income_tax in country dividends from sub are included in the income of parent in country sub is not included in any consolidated_return filed by parent or its subsidiaries in country sub invests in certain secured loans these loans are secured_by real_property mortgages on almost exclusively commercial property located in the united_states sub rarely sells any of the loans it originates sub has expanded its capacity to make loans to borrowers faster than the growth of its investment needs for these loans at the same time sub has increased its need to invest its assets in appropriate investments as a consequence sub proposes to obtain funding from sub or other companies for a portion of the loans that it generates sub may also sell some of the loans it originates to sub or other companies in transactions negotiated at arm’s length in the case of loans generated by sub to u s borrowers and funded by sub and in the case of loans originated by sub and sold to sub the loans will be represented by promissory notes each of which will provide that it may be sold transferred or assigned only upon delivery of written notification to sub that a sale transfer or assignment of the note has been duly executed by the holder sub will be responsible as agent appointed by the issuers of the notes for recording such transfers in a registration book kept for such purposes sub will record in the registration book any transfer for which it receives such notification sub may retain the services of a domestic bank or other unrelated financial_institution or possibly a domestic or country affiliate for the purpose of maintaining such registration book the registration book itself or an accurate and complete copy thereof will be maintained at all times within the united_states the record keeping obligations of sub will be unaffected by any transfers of the notes pursuant to a loan servicing agreement in consideration for an arm’s length servicing fee sub will appoint sub to receive payments from the borrowers on sub 2's behalf sub may retain the services of a domestic bank or other unrelated financial_institution or possibly a domestic or country affiliate for assistance in servicing the loans all payments from the borrowers will be made to sub within the united_states and will be payable in u s dollars the loan servicing agreement will provide that sub will furnish to sub a form_w-8ben with respect to the payments on the notes it is plr-116444-99 anticipated that sub will continue to collect interest payments from the borrowers and otherwise service the loans so long as they are held by sub if the loan servicing agreement is terminated for any reason sub will engage the services of another u_s_person to service the loans so that the borrowers need not remit payments outside the united_states sec_881 of the code defines portfolio_interest for purposes of the repeal of tax on interest of foreign_corporations received from certain portfolio debt investments under sec_881 sec_881 refers to interest that is paid on an obligation in_registered_form sec_881 provides that for purposes of sec_881 the term registered_form has the meaning given such term by sec_163 sec_5f_103-1 of the income_tax regulations defines the meaning of registered_form under sec_163 of the code sec_5f_103-1 provides that an obligation issued after date pursuant to a binding contract entered into after that date is in_registered_form if i the obligation is registered as to both principal and any stated_interest with the issuer or its agent and transfer of the obligation may be effected only by surrender of the old instrument and either the reissuance by the issuer of the old instrument to the new holder or the issuance by the issuer of a new instrument to the new holder ii the right to the principal of and stated_interest on the obligation may be transferred only through a book entry system maintained by the issuer or its agent as described in paragraph c of this section or iii the obligation is registered as to both principal and any stated_interest with the issuer or its agent and may be transferred through both of the methods described in subdivisions i and ii paragraph c of sec_5f_103-1 provides that an obligation shall be considered transferable through a book entry system if the ownership of an interest in the obligation is required to be reflected in a book entry whether or not physical securities are issued it provides also that a book entry is a record of ownership that identifies the owner of an interest in the obligation in this case sub is obligated to maintain a registration book as agent of the issuers of the obligations the obligations may be transferred only upon delivery of written notification to sub thus the ownership of the obligations is required to be reflected and the owners of the obligation identified in book entries in the registration book maintained by the agent of the issuers thus based upon the facts and representations presented we conclude that the obligations are in_registered_form under sec_5f_103-1 of the regulations plr-116444-99 no opinion is expressed regarding i whether any payment of interest on the obligations will qualify as portfolio_interest for purposes of sec_871 sec_881 and of the code ii whether the transfers from sub to sub are bona_fide sales or whether sub is the creditor of the mortgage loans iii whether sub is engaged_in_a_trade_or_business_within_the_united_states and whether the interest is effectively connected with that trade_or_business iv whether the beneficial_owner of the obligation is not a u_s_person or v whether the statement requirements of sec_871 are satisfied this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office this letter is being sent to your authorized representative sincerely phyllis marcus chief branch office of the associate chief_counsel international
